—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bernstein, J.), dated January 31, 2001, which denied their motion to preclude the defendant from offering evidence at trial pertaining to its twelfth affirmative defense.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion to preclude the defendant from offering evidence at trial pertaining to its twelfth affirmative defense (see, Harris v City of New York, 211 AD2d 663, 664; Vatel v City of New York, 208 AD2d 524; Coleman v Richards, 138 AD2d 556). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.